Citation Nr: 1610069	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a compensable rating for allergic rhinitis.

2. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2015, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.  At that time the Veteran submitted additional documentary evidence, along with a waiver of initial RO consideration.  38 C.F.R. § 20.1304(c).

Given the multiple psychiatric diagnoses of record, the claim of entitlement to service connection for depression has been broadened to include all acquired psychiatric disorders, as reflected above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the increased rating claim, the Veteran has testified as to increase flare-ups of rhinitis over the last several years, with uncontrollable sneezing requiring her to remain at home.  She specifically indicated that the amount and duration of her flare-ups has worsened over time.  Given the evidence of a potential worsening of her rhinitis since she was last examined by VA in June 2012, an updated examination is necessary to assess the current severity of her disability.

Additionally, there are outstanding pertinent medical records.  Specifically, while there is an immunotherapy schedule and report of allergy tests from Dr. Bressler, there are no treatment records from this provider, who by his statements has seen the Veteran over the entire course of the appeal.  All records from this provider should be secured on remand.

Regarding the service connection claim, the Board notes several private psychiatric records from Dr. McGhee that relate the Veteran's psychiatric disorder to in-service events and multiple unspecified medical problems.  See August 2012 and December 2015 letters.  Notably, Dr. McGhee does not specify which medical problems impact the Veteran's psychiatric disorder, nor does he provide a rationale to support his conclusion that depression is related to service.  Thus, a VA examination is necessary to determine the nature and etiology of the Veteran's psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, as Dr. McGhee has reported treating the Veteran since June 2011, on remand, attempts should be made to obtain complete treatment records from this provider.

Moreover, the Veteran's service personnel records should be secured, as she has alleged that her psychiatric problems are the result of her discharge from service, which she states was instigated by her supervisor because she refused his sexual advances and witnessed him purchasing drugs.  See Board Hearing Tr. at 16.  

As the matter is being remanded, updated VA treatment records should be obtained.  In this regard, the record currently contains VA outpatient records dated until October 16, 2012, along with some sporadic records dated between March 2013 and August 2015 submitted by the Veteran.  To ensure that the record is complete, all VA outpatient records dated since October 2012 will be requested.  


Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete service personnel records. 

2. Obtain VA treatment records dated from October 2012 forward.

3. With any assistance necessary from the Veteran, obtain all records from Dr. McGhee and all records from Dr. Bressler dated since April 2011 (one year prior to the Veteran's increased rating claim).

If records are unavailable from any sources, a negative reply must be requested.  All responses received should be associated with the claims file.  If any records sought are determined to be unavailable, or a negative response is received, the AOJ should make a formal finding of unavailability, and the Veteran must be notified of that fact pursuant to 38 C.F.R. 
§ 3.159(e).

4. Then schedule the Veteran for a VA examination to determine the current severity of her allergic rhinitis.  The examiner should review the entire claims file, including a copy of this remand.  All necessary tests and studies should be conducted, and all findings reported in detail, to include any occupational impact caused by the disability.

5. Then schedule the Veteran for a VA psychiatric examination.  The electronic claims folder must be made available and reviewed by the examiner. 
The examiner must conduct a complete psychological examination with any indicated testing and state each diagnosis conforming to the DSM-IV.  (The Board recognizes that the Veterans Benefits Administration  is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied in this case, as it was certified to the Board before August 4, 2014. 79 Fed. Reg. 45094 (Aug. 4, 2014)).

If the Veteran meets the criteria for a DSM-IV diagnosis of PTSD, the examiner should identify the stressor(s) upon which such diagnosis is based.

For each psychiatric disorder diagnosed, the examiner should address the following: 
 
a. Is it at least as likely as not (50 percent or great probability) that such disorder had its onset in or is otherwise related to service?

b. Is it at least as likely as not (50 percent or great probability) that such disorder is proximately due to a service-connected disability?

c. Is it at least as likely as not (50 percent or great probability) that such disorder is aggravated beyond its normal course by a service-connected disability?

All opinions and conclusions expressed must be supported by a complete explanation, to include citation to relevant evidence.

6. Then, after taking any additional development deemed necessary, readjudicate the Veteran's claims, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

